977 So. 2d 703 (2008)
Alfred Lee WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-0464.
District Court of Appeal of Florida, First District.
March 20, 2008.
*704 Alfred Lee Williams, pro se, Appellant.
Bill McCollum, Attorney General, Anne C. Conley, Assistant Attorney General, and Alan R. Dakan, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Razz v. State, 828 So. 2d 433 (Fla. 1st DCA 2002).
ALLEN, WEBSTER, and PADOVANO, JJ, concur.